Laughlin, J. (dissenting):
I am of the opinion that the statements slander the corporation and that they are slanderous per se. Plaintiff is -a duly incorporated employment agency “engaged in procuring positions of a technical, executive, clerical and sales nature for men only throughout the United States.” It is alleged that defendant said concerning the plaintiff in the presence and hearing of others, in substance, that it is composed of dishonest men who are engaged in fraudulent practices in taking advantage of men and extorting money from them without giving anything in return. In an action by a corporation for libel or slander, damages are presumed when the management or credit of the corporation is assailed. (Reporters' Assn. v. Sun Printing & Publishing Assn., 186 N. Y. 437.) The charge is not made expressly that the corporation is guilty of dishonest practices, but the charge is pointedly made against all of its officers upon whom it must rely to conduct its business and that affects the corporation itself and is sufficient to render an article published or words uttered libelous or slanderous per se, as against the corporation. (Mutual, etc., Assn. v. Spectator Co., 50 N. Y. Super. Ct. 460.) The words uttered being slanderous per se, the complaint is good on demurrer even though plaintiff - has alleged' an innuendo of which the words are not susceptible, or has alleged that they were understood in a sense different from their ordinary meaning, for upon the trial plaintiff may rest upon the words as uttered and abandon the construction placed thereon in the complaint and the innuendo. (See Morrison v. Smith, 177 N. Y. 366, 369.) Since the nature of the slander was such that damages to the corporation are presumed, the action lies to recover general damages on the theory that the words are slanderous per se without special damages being alleged. I am, therefore, of opinion that the interlocutory judgment should be affirmed, with costs.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend on payment of costs.